NO. 07-04-0537-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 FEBRUARY 2, 2005
                          ______________________________

    MICHAEL DEARDORFF, KATHY DEARDORFF AND BETTY J. DEARDORFF,

                                                                Appellants

                                             V.

                FEDERAL HOME LOAN MORTGAGE CORPORATION,

                                                      Appellee
                        _________________________________

                FROM THE COUNTY COURT OF HOCKLEY COUNTY;

                 NO. C3764; HON. LARRY D. SPROWLS, PRESIDING
                       _______________________________

                              MEMORANDUM OPINION
                           _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellants Michael Deardorff, Kathy Deardorff and Betty J. Deardorff (the

Deardorffs) filed a notice of appeal on November 9, 2004. To date, no clerk’s or reporter’s

records have been received. On January 13, 2005, this court, pursuant to Tex. R. App. P.

35.3(a) and (b), notified the clerk and court reporter that the record was due to be filed no

later than December 27, 2004. In response, the clerk and reporter filed a request for

extension of time to file the record, stating that “appellant has not paid or made
arrangements to pay for the record.” On January 19, 2005, the Deardorffs were directed

by letter to provide this court with proof that they either paid for the record or made

satisfactory arrangements for payment of the record on or before January 29, 2005. So too

were they told that the failure to comply with the court’s directive would result in dismissal.

The deadline lapsed, and the court simply received, from the Deardorffs, a copy of a letter

to the court clerk directing her to forward various documents to this court. Nothing was said

about arrangements having been made regarding payment for the record, despite our

directive. Moreover, we received nothing from the Deardorffs illustrating that payment for

the reporter’s record has been made to or arrangements for its payment have been made

with the court reporter.

       Because the Deardorffs failed to comply with our January 19th directive, we dismiss

the appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c).


                                                   Per Curiam




                                              2